Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated March 3rd, 2021 responding to the Office Action December 9th, 2020 provided in the rejection of claims 1-7, 9-17, 23-24 and 28-29.
2.    Claims 1, 2, 11, 15, 16, 24 and 19 have been amended.
3.    Claims 1-7, 9-17, 23-24 and 28-29 are pending in the application, of which claims 1, 15 and 29 are in independent form and which have been fully considered by the examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/25/2021 was filed after the mailing date of the Non-Final Rejection on 12/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
4.    (A) Regarding drawing objection: Drawing objection raised in the previous office action are withdrawn in view of applicant’s amendments.

(C) Regarding art rejection: Examiner notes: A part of Claims 2 and 16 have been canceled and incorporated into independent claims 1, 15 and 29, however, the present independent claims recite the limitations “creating based on the first user operation instruction…wherein the target type is selected from a plurality of target folder types…” Therefore, Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Kim et al. (US Pub. No. 2014/0101616 A1).

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-7, 9, 11-17, 23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2016/0036897 A1 –art of record -- herein after Kim) in view of Kim et al. (US Pub. No. 2014/0101616 –new art made of record -- herein after Kim 616).

Regarding claim 1. 
 Kim discloses
An application processing method implemented by a terminal device (The application discloses a method and device for recommending applications – See Abstract), comprising: 
obtaining a first user operation instruction (user request recommend content – See Fig. 9, S900 and Fig. 10A), 
creating based on the first user operation instruction, a target cloud folder (reproduce recommendation content/recommendation folder– See Fig. 9, step S920 and Figs 10A-10C) associated with a target type (type of service/application/file – See Fig. 10B), 
obtaining applications associated with the target type from a server (provide recommendation content from content providing server – See Fig. 9, steps 
 	displaying the applications in the target cloud folder (display received GUI the content list – See Fig. 17, step S1760 and Fig. 35 A and 35B and Fig. 37, a service application); 
receiving a second user operation instruction selecting a target application from the applications (selects recommendation content from the recommendation content list based on a user input – See paragraph [0022]; and 
installing the target application in response to the second user operation instruction (install bb.mp3 (Service A) – See Fig. 35A and 35B.  Install service application of content providing server – See Fig. 37).  
Kim does not disclose
wherein the target type is selected from a plurality of target folder types;
Kim 616 discloses
wherein the target type is selected from a plurality of target folder types (image gallery folder is select from phone folder, browser folder and image gallery – See Fig. 4A.  Examiner notes that a target type could be application type, service type, file type or folder type);
Kim 616 also discloses
creating based on the first user operation instruction, a target cloud folder (receiving an input for creation of a virtual folder—See paragraph [0018]) associated with a target type (and, to register at least one application to the virtual folder to be created, displaying a list of application types including information about an application .
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kim 616’s teaching into Kim’s invention because incorporating Kim 616’s teaching would enhance Kim to enable to analyze the selected application type, calling at least one application having the analyzed application type from among the stored at least one application as suggested by Kim 616 (paragraph [0019]).

Regarding claim 2, the application processing method of claim 1, 
Kim discloses
further comprising obtaining a cloud folder type (users may store and use various types of contents in users' cloud storages over a network -- See paragraphs [0005 and 0276]).  The cloud storage providing server 2000 may generate a GUI for using a recommendation content list.  The GUI for using the recommendation content list may display a folder list included in the cloud storage of the user, a subfolder of each folder, and a content list.—See paragraph [0105].

Regarding claim 3, the application processing method of claim 1, 
Kim discloses
further comprising obtaining the target type from the server (The cloud storage providing server 2000 may acquire information regarding, for example, an identification value of the content stored in the preference folder of another user, a type– See paragraph [0081, 0166, 0175, 0180]).

Regarding claim 4, the application processing method of claim 2,
Kim discloses
further comprising obtaining the cloud folder type from the server based on device information of the terminal device (The cloud storage providing server 1000 may provide the device the link information of the recommendation content and additional information while providing the device 1000 with a GUI for using a recommendation content list – See paragraph [0126].  The cloud storage providing server 2000 may provide the device 1000 with both the link information and the recommendation content and the additional information while providing the device 1000 with the GUI for using the recommendation content list – See paragraph [0342])

Regarding claim 5, the application processing method of claim 2, 
Kim discloses
wherein the cloud folder type is pre-configured (users may 
store and use various types of contents in users' cloud storages over a 
network.  However, types and amount of contents provided through various 
services are massive-- See paragraphs [0005 and 0276]).  

Regarding claim 6, the application processing method claim 2, 
Kim discloses
further comprising: 
detecting a third user operation instruction ( FIGS. 29A and 29B illustrate examples in which a device receives a user input for moving recommendation content selected from a recommendation content list included in a recommendation folder to a preference folder, and a cloud storage providing server stores the selected recommendation content in the preference folder – See paragraph [0038]); and , 
obtaining the cloud folder type based on the third user operation instruction (the metadata of the content may include a type of the content, user information of the user who uses the content, how many times the user reproduces the content – See paragraph [0081]. The cloud storage providing server 2000 may determine the recommendation content since content stored in at least one previously set folder is updated – See paragraph [0167]). 

Regarding claim 7, the application processing method of claim 2, 
Kim discloses
wherein after obtaining the cloud folder type (push link information of recommendation content to recommend folder – See Fig. 17, step S1740), 5Atty. Docket No. 4747-40600 (85462504US08) the application processing method further comprises
displaying the cloud folder type on a display of the terminal device (provide device with GUI for using recommendation content list, display received GUI – See Fig. 17, steps S1750 and S1760)..  

Regarding claim 9, the application processing method of claim 1,
Kim discloses
further comprising: receiving a fourth user operation instruction indicating  to add the target type to an existing folder ("aa.mpg" may be recommendation content newly added to the recommendation content list.  An icon 250 indicating that "aa.mpg" is the newly added recommendation content may be displayed on the right of "aa.mpg" – See paragraph [0217] and Figs. 25A and 25B); and , 
updating the existing folder to create the target cloud folder based on the fourth user operation instruction (FIGS. 26A and 26B illustrate examples of updating a recommendation content list – See paragraph [0221])

Regarding claim 11, the application processing method of claim 1, 
Kim discloses
wherein after, creating the target cloud folder (reproduce recommendation content – See Fig. 27), the application processing method further comprises
storing a parameter of the target cloud folder (request cloud storage providing server to store selected recommendation content in reference folder – See Fig. 27, step S2760), wherein the parameter comprises at least one o (name of folder – See paragraph [0117]), a type of the target cloud folder ( the metadata of the content may include a type of content – See paragraph [0081]), a sequence number of the target cloud folder on the display of the terminal device, or a location of the target cloud folder on the display of the terminal device.  

Regarding claim 12, the application processing method of claim 1, 
Kim discloses
wherein after creating the target cloud folder, the application processing method further comprisesdisplaying the target cloud folder on the display of the terminal device (provide the device with GUI for using recommendation content list – See Fig. 20, steps S2040-S2050).  

Regarding claim 13, the application processing method of claim 12, further comprising: 
Kim discloses
detecting a sixth user operation instruction for the target cloud folder (user select the target recommend folder – See Fig. 25) , 
obtaining the applications associated with the target type from the server based on the sixth user operation instruction (cloud storage providing server to identify recommendation provided by content providing server that user is not register to – See Fig. 24); and 
displaying the applications in the target cloud folder (display identified recommendation content – See Fig. 24 and Fig. 25B).  

Regarding claim 14, the application processing method of claim 1, further comprising: 
Kim discloses
displaying, in response to the second user operation instruction, a download link for downloading the target application on the display of the terminal device (link information of the recommendation content provided by content server – See paragraph [0056-0057]); 
receiving a seventh operation on the download link (receiving user select – See Fig. 28A); and 
installing the target application in response to the seventh operation (download or streaming the recommendation content – See paragraph [0056] and Fig. 28B).  

Regarding claim 15. 
Kim discloses
A terminal device (Fig. 10 A), comprising: 
a display (Fig. 10 A, 1000); and 
a processor coupled to the display and a memory (See paragraphs [0359 and 0360]) and configured to: 
Regarding claim 15, recites the same limitations as rejected claim 1 above.
Regarding claim 16, recites the same limitations as rejected claim 2 above.
Regarding claim 17, recites the same limitations as rejected claim 3 above.
Regarding claim 23, recites the same limitations as rejected claim 9 above.
Regarding claim 28, recites the same limitations as rejected claim 14 above.
  
Regarding claim 29.

 A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium (See paragraph [0011]) that, when executed by a processor, cause an apparatus to
Regarding claim 29, recites the same limitations as rejected claim 1 above.

9.	Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim 616 as applied to claims 1 and 15 respectively above, and further in view of Park et al. (US Pub. No. 2013/0219319 –art of record -- herein after Park)

Regarding claim 10, the application processing method of claim 1, 
Park discloses 
further comprising: 
receiving a fifth user operation instruction indicating changea cloud folder type to the target type (devices allow a user to manage apps in folders, where each folder displays small thumbnails of apps organized by the user.  As several folders can be displayed concurrently on a display screen, the user is able to scroll through the folders to locate an app of his or her choice – See paragraph [0006]. Fig. 3, change folder grouping type – See Fig. 3); and 
updating the cloud folder to create the target cloud folder based on the fifth user operation instruction (group application program folders according to initial (responsive to detection of a folder type change event, group application programs 
Regarding claim 24, recites the same limitations as rejected claim 10 above.
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Park’s teaching into Kim’s and Long’s inventions because incorporating Park’s teaching would enhance Kim and Long to enable to change folder grouping type as suggested by Park (Fig. 3).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Pub. No. 2015/0112927 A1) discloses methods of a desktop application for accessing a cloud collaboration platform.  The disclosed application utilizes a native desktop environment to provide a better cloud collaboration experience by making the cloud-based platform accessible for file editing, file pening/closing/previewing, moving files between the local desktop environments – See Abstract and specification).
Prakash (US Pub. No. 2019/0294587 A1) discloses uploading and attaching files to email addressed to a particular recipient is facilitated by designating email-specific preferred folders.  Rules also trigger the assignment of a file or a folder to a predefined "high priority" folder that maintains links to user selected files for monitoring through visualization cues as well as ease of access – See Abstract and specification.
An et al. (US Pub. No. 2016/0085536 A1) discloses the user of the service providing server 3000 may select the field 1134 for inputting a type of the application and then input the type of the application.  The type of the application may include, for example, a game, education, a social network service (SNS), etc. – See paragraphs [0157-0159].
Carter (US Pub. No. 2018/0188906 A1) discloses the method includes determining, from the plurality of actions, a subset of actions that are more likely to be selected, by a user, than other actions from the plurality of actions that are not included in the subset.  The method also includes receiving an indication of a user input that selects the single graphical element and determining whether the user input is a first type of input or a second type of input.  The method further includes, if the user input is a second type of user input, outputting, a graphical indication of the subset of actions – See Abstract and specification.
 Ron et al. (US Pub. No. 2018/0081641 A1) discloses an application processing method implemented by a terminal device (application processing – See Figs. 1 and 2), comprising: 
obtaining a first user operation instruction (the developer may select a create folder control 5 – See paragraph [0074] and Fig. 2), 
creating based on the first user operation instruction, a target cloud folder (Selection of the create-folder control 54 results in display of an additional dialog box for facilitating creation of a document folder – See paragraph [0074].  A particular example embodiment includes mechanisms for integrating a document cloud service with a process cloud service, such that components, e.g., documents, of software processes folder (LoanRequest) specified via the instance folder field 84 will be dynamically or automatically created for each process instance.  It will contain a set of folders defined by a developer using the process cloud service composer used to generate the second UI display screen 80 of FIG. 3 and the first UI display screen 40 of FIG. 2 – See paragraph [0082-0083]) associated with a target type (An additional UI drop-down menu 88 represents a UI control for enabling user selection of a startup folder.  User selection of the drop-down menu 88 may display a list of existing options for startup folders – See paragraph [0083]), wherein the target type is selected from a plurality of target folder types (An additional UI drop-down menu 88 represents a UI control for enabling user selection of a startup folder.  User selection of the drop-down menu 88 may display a list of existing options for startup folders.  The currently selected startup folder is specified as a default folder – See paragraphs [0081-0084]);
Kawaguchi et al. (US Pub. No. 2018/0074812 A1) discloses
creating a target cloud folder associated with a target type based on the first user operation instruction (it is possible to select a method for acquiring the model information of the device 102 to be updated, and convenience for the user can be improved…a GUI 1500 of an app selection screen displayed by the OS of the present embodiment – See paragraphs [0099-0103] and Figs 13-15.  Examiner notes application B, browser A, browser C are as target folder); 
obtaining applications associated with the target type from a server (In the source code illustrated in FIG. 17A, update files of various OSs are prepared for each 
 	displaying the applications in the target cloud folder (FIG. 17A is displayed in the normal browser, the screen as FIG. 17B is displayed.  In the normal browser, a character string enclosed in the non-display tags is hidden, and a link is displayed to update files corresponding to the various OSs "OS-1", "OS-2", and "OS-3" for each of the "MFP-modelA" and "MFP-modelB" – see paragraphs [0103-0108]); 
receiving a second user operation instruction selecting a target application from the applications (The user performs operation to select the update file of the update target device from the browser function of the update tool 1601, to start update – See paragraph [0113]; and 
installing the target application in response to the second user operation instruction (start update the update file – See paragraph [0113]).  

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MONGBAO NGUYEN/           Examiner, Art Unit 2192